DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 8/2/22 have been entered. Applicant’s amendments and arguments have corrected the previously raised issue with the priority date claimed with by applicant, claim objections, and the 112(b) rejections of claim 3, 7, 10, 11, and 15 of the preceding Office Action. The examiner notes that in light of the amendments, Duplantis (US 20180347281 A1) is no longer available as prior art and no prior art rejection is presented below. 

Applicant's arguments filed 8/2/22 with respect to the 112(a) rejection and the 112(b) rejection of claim 2 have been fully considered but they are not persuasive. 
Regarding the 112(a) rejection of claims 1 and 10, applicant asserts that “the present disclosure satisfies the written description requirement. Specifically, applicant alleges that Paras 0201-0213 provide “detailed prose description of the claimed methods” and more specifically points to 0205.  As has been acknowledged “[a]pplicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008)”. 
Applicant’s arguments suggest that the prose in the written description provide the sufficient structure to demonstrate possession of the claimed invention. The examiner respectfully notes that the paragraph identified (Para 0205) states in summary that the processor “may accept” a variety of inputs and “may calculate” a variety of operating parameters. The claims recite the input of specific parameters to determine specific “new first and second torque limits” (claim 1 “a surface processor at the surface location to process the toolface and the differential pressure in combination with the target toolface and a target differential pressure to compute new first and second torque limits” and claim 10 recites “the controller is further configured to receive toolface measurements from the toolface sensor and differential pressure measurements from the differential pressure sensor and to process the toolface measurements and the differential pressure measurements to compute new first and second torque limits while rotating the drill string”). However, the “detailed prose” which applicant has specifically pointed to merely generically discusses a list of potential input and a list of potential intended outputs without providing any of the details required to convey how (in the form of sufficient detailed algorithms, flow charts, or description) the input data is processed to result in the intended data outputs nor has applicant asserted that such methods are well known in the art. The examiner acknowledges that the methods are intended to be implemented using a machine learning software (as discussed in Para 0208 and specifically claimed in claims 7 and 15). However, again, the purported “detailed prose” provides a laundry list of exemplary learning software methods without the sufficient structure, mathematical formula, flow chart, or other means required to reasonably convey possession of the claimed invention. One of ordinary skill in the art would not recognize a mere exemplary list of potential machine learning methods as being sufficient to convey possession of the claimed invention. As evidenced by Hanga (Machine learning and multi-agent systems in oil and gas industry applications: A survey, 2019), “[machine learning] has only been applied to isolated tasks […] they have not gained the expected popularity among oil and gas companies yet” (Abstract). Hanga goes on to add that, “Further research in the fields is necessary to realise the potential of ML [machine learning]”. Hajizadeh (Machine learning in oil and gas; a SWOT analysis approach, 2019) similar emphasizes that “Many attempts of implementing an ML project beyond what is described in research publications and white papers fail” (Abstract).
 The methods in which applicant seeks to implement applicant’s invention, and has claimed, are emerging and unpredictable which require commensurately more detail and evidence to convey possession of the claimed invention. MPEP 2163(II)(3)(a) instructs “for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.” The examiner respectfully maintains that the “detailed prose” which merely list possible inputs, into “any number of different algorithms or methods” including a list of mere exemplary learning software (Para 0208), with a list of desired outputs does not satisfy the written description requirements of 112(a). The examiner notes the additional discussion in the rejection below. The examiner additionally notes that the mere removal of the problematic claim language from the claim should not be construed as placing the application in condition for allowance. 
	Regarding the 112(b) rejection of claim 2, the examiner notes that the first rejection under 112(b) of claim 2 was not addressed and is presented again below. 
	Regarding the second rejection of claim 2 under 112(b), claim 2 recites “a surface controller” and depends from claim 1. Claim 1 already recites “a surface processor”. Applicant contends that the newly recited “a surface controller” is intended to be distinct from the previously recited “a surface processor”. However, when read in light of the specification, the recitation remains indefinite. Even when argued by applicant, in pointing to Para 0211”, applicant notes that the specification discloses “a ‘processor 1255 or other controller”. Of particular note is even applicant’s use of the singular term “a”. In other words even as articulated by applicant there is “a” single processor OR in the alternative “a” other controller. Examiner respectfully notes that claim 10 does not suffer from the same indefinite claim structure. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 recites “a surface processor at the surface location to process the toolface and the differential pressure in combination with the target toolface and a target differential pressure to compute new first and second torque limits” and claim 10 recites “the controller is further configured to receive toolface measurements from the toolface sensor and differential pressure measurements from the differential pressure sensor and to process the toolface measurements and the differential pressure measurements to compute new first and second torque limits while rotating the drill string”. Applicant has not described in the specification the claimed subject matter in such a way to reasonably convey possession of the claimed invention. When considered in view of the specification, applicant merely indicates that the claimed invention “may use any number of different algorithms or methods to calculate the operating limits and setpoints” (Para 00208). These purported algorithms and methods are only generically shown/labelled as “learning software” in e.g. Fig 14, while providing a generic, mere exemplary list of types of learning software. While the examiner notes that applicant additionally indicates that an “empirical model” may be used, this is only discussed generically, without providing any particulars of the empirical model. MPEP 2161.01(I) states, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)”. The examiner respectfully maintains that there are no necessary steps shown, meaningful flowcharts (only the generic labelling of a block as “learning software” in Figure 14), or a finite sequence of steps for solving a logical or mathematical problem or performing a task. 
	The examiner acknowledges that the claims in question are original claims, however, “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”, as discussed in MPEP 2161.01(I). 
MPEP 2163, subsection II, part 2, states, “Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81,90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” The process or configuration of a processor to process toolface measurements and differential pressure measurements to compute new first and second torque limits have not been established as being well known and so they must be described in sufficient detail in the specification. The examiner notes that presently, applicant has the burden to demonstrate possession of the claimed invention (see MPEP 2163, subsection Il, part A, “"[t]he burden was then properly shifted to [inventor] to cite to the examiner where adequate written description could be found or to make an amendment to address the deficiency." Id.; see also Stored Value Solutions, Inc. v. Card Activation Techs., 499 Fed.App’x 5, 13-14 (Fed. Cir. 2012)’.)
The examiner notes that this rejection is discussed in additional detail in the response to arguments, the totality of which is not repeated again here for the sake of brevity. 
	Claims  2-9 and 11-15 are rejected for depending from a rejected claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein (a) further comprises: (a1) deploying a drill string in the wellbore, the drill string including a drill bit and a steerable motor”. However, step (a) already recites the subject matter of (a1). It is not clear how “(a) further comprises” a step which is already required. Similarly, the claim recites “a drill string”, “a drill bit”, and “a steerable motor”. It is not clear whether these are the same or different from those claim elements which are already introduced; if they intend to be the same, they lack the appropriate antecedent basis. Claims 3-5 are rejected for depending from an indefinite claim.
Claim 2 recites “a surface controller” and depends from claim 1. Claim 1 already recites “a surface processor”. It is not clear if the newly recited “a surface controller” is intended to be the same or different from the previously recited surface processor. When read in light of the specification, e.g. Figs 13-14, it appears that the system intends to have a single controller 1255/processor. The examiner notes that this rejection is discussed in additional detail. Claims 3-5 are rejected for depending from an indefinite claim or otherwise containing the same indefinite claim language.
Claim 2 recites “the surface controller processor”. There is a lack of proper antecedent basis for the claim. Claims 3-5 are rejected for depending from an indefinite claim.
Claim 4 recites “automatically slide drilling […] by continually automatically rotating the drill string at the surface”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “slide drilling” in claim 4 is used by the claim to encompass “rotating the drill string at the surface” while the accepted meaning is “To drill with a mud motor rotating the bit downhole without rotating the drillstring from the surface” (see Schlumberger glossary definition:  https://glossary.slb.com/Terms/s/slide). The term is indefinite because the specification does not clearly redefine the term. Claim 5 is rejected for depending from an indefinite claim.
Claim 4 recites “causing the surface processor […] to compute the new first and second torque limits”. Parent claim 1 already recites “causing the surface processor […] to compute the new first and second torque limits”. It is not clear whether “the new first and second torque limits” are the same or different from those of claim 1. If they are the same, it is not clear what it means to have the same structure compute values which have already been computed. Claim 5 is rejected for depending from an indefinite claim. 

Examiner’s Statement on Best Available Prior Art
Haci (US 20040222023 A1) is the best available reference. Haci teaches a drill string 31, 35 ,and 37 deployed in the wellbore 33 (Fig 1), the drill string including a drill bit (Fig 1, bit 40 seen but not labelled) and a steerable drilling motor (Fig 1, steerable motor 41), “orienting a steerable drilling motor at a target tool face angle” (Claim 0055), where the tool face is controlled “from the earth's surface using a rotary table or top drive on the drilling rig” (Para 0007); “rotate drill string 35 back and forth between the first torque magnitude and the second torque magnitude” this is automated via controller 61 (Para 0036) where the torque/rotation is applied at the surface (Para 0031); and a tool face measurement sensor 51, pressure sensor 63 for the measurement of differential pressure (Fig 2, Para 0034). 
	The instant claims however additionally require “causing a surface processor at the surface location to process the toolface and the differential pressure combination with the target toolface and a target differential pressure to compute new first and second torque limits” and “the controller is further configured […] to process the toolface measurements and the differential pressure measurements to compute new first and second torque limits while rotating the drill string”. 
	While Haci does teach a separate relationship of “automatically adjusting the torque magnitudes to maintain the drilling fluid pressure (or pressure differential) substantially at the preferred value 33” (Fig 4, Para 0049) and “[i]f the tool face angle is more than a selected angular displacement from the target, the driller increases one of the left-hand or right-hand torque magnitudes by a selected amount” (Para 0014), the claim requires the use of both tool face and differential pressure to determine a single “first and second torque limits”. In other words, Haci teaches consideration of differential pressure and tool face to establish two different ‘torque limits’ (the first which is determined with the singular intent to control differential pressure and the second which is determined with the singular intent to control tool face) which is implemented by a driller, while the claim requires consideration of both variables to establish a new “torque limits” which is determined by the surface controller. Based on the art of record it would not be obvious to modify Haci to arrive at the claimed limitation(s) without the benefit of impermissible hindsight. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.Y./Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676